DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed August 5, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, the Office Action of the Korean Patent Office has no translation of the document or explanation of the relevance of the document has been filed, e.g. reasons for rejection/allowance and prior art cited.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.
The information disclosure statement filed November 23, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, the Office Action of the Korean Patent Office has no translation of the document or explanation of the relevance of the document has been filed, e.g. reasons for rejection/allowance and prior art cited.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11 “and when the electrochromic device, based on a specimen having a size of 300 mm in length and 200 mm in width, is subjected to a repeated bending test in which the specimen is bent such that the distance between both ends in the longitudinal direction is 75 mm and then unbent to the original state, the first change (TT_B30) in transmittance as defined in the following Equation (i) is within 1.5%:  TT_B30(%) = |TT_B30-TT_0|” particularly “based on” has clarity issues.  It is unclear if the device is required to be 300 mm x 200 mm or if applicant is stating test parameters (assumed).  For purposes of examination the examiner will assume the size is not a limitation of the device but is part of the testing parameters.
Regarding claim 14 “wherein when the electrochromic device, based on a specimen having a size of 300 mm in length and 200 mm in width, is subjected to a retention test in which the specimen is bent such that the distance between both ends in the longitudinal direction is 75 mm and maintained for a certain period of time, the fourth change (TT_100H) in transmittance as defined in the following Equation (iv) is within 3%: TT_100H (%)=|TT_100H-TT_0|” particularly “based on” has clarity issues, similar to claim 11.  For purposes of examination the examiner will assume the size is not a limitation of the device but is part of the testing parameters.
Claims 12-19 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 11 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 1-4, 7, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakibuddin et al. “Sol-gel fabrication of NiO and NiO/WO3 based electrochromic device on ITO and flexible substrate” Ceramics International, Vol. 46, pp 8631–8639, 2020.
Regarding claim 1 Rakibuddin discloses an electrochromic device (title e.g. figure 12b), which comprises a light transmission variable structure (abstract “reversible transmittance change”) interposed between a first base layer and a second base layer (e.g. Ag NW/PET layers on top and bottom), wherein the light transmission variable structure comprises a first chromic layer and a second chromic layer (e.g. WO3 and NiO layers), and the value of TTd24 as defined in the following Equation is 3% or less: TTd24(%) = |TTd24 -TTd0| (inherent given structure, materials used and intended use in flexible opto-electronic devices and smart windows).
Regarding claim 2 Rakibuddin discloses the electrochromic device of claim 1, as set forth above.  Rakibuddin further discloses wherein the value of TTc24 as defined in the following Equation (2) is 2% or less: TTc24(%) = |TTc24- TTc0| (inherent given structure, materials used and intended use in flexible opto-electronic devices and smart windows).
Regarding claim 3 Rakibuddin discloses the electrochromic device of claim 1, as set forth above.  Rakibuddin further discloses wherein the value of TTRdc as defined in the following Equation (3) is 90% or more: TTRdc(%)=(TTdc24/TTdc0)x100  (inherent given structure, materials used and intended use in flexible opto-electronic devices and smart windows).
Regarding claim 4 Rakibuddin discloses the electrochromic device of claim 1, as set forth above.  Rakibuddin further discloses which has no cracks when it is deformed to have a radius of curvature of 70R (implicit given the structure, materials used and intended use, see last panel in figure 12b).
Regarding claim 7 Rakibuddin discloses the electrochromic device of claim 1, as set forth above.  Rakibuddin further discloses wherein the first chromic layer comprises a reducing chromic material (e.g. WO3), the second chromic layer comprises an oxidizing chromic material (e.g. NiO), and the first chromic layer and the second chromic layer are each formed by a wet coating method (no patentable weight given1, further Section 2.2 discusses making NiO & WO3 ink and sections 2.3-2.4 discusses applying with a spin coating technique).
Regarding claim 9 Rakibuddin discloses the electrochromic device of claim 1, as set forth above.  Rakibuddin further discloses wherein the first base layer and the second base layer each comprise one or more selected from the group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), polyimide (PI), polycyclohexylenedimethylene terephthalate (PCT), polyethersulfone (PES), nylon, polymethyl methacrylate (PMMA), and cycloolefin polymer (COP) (e.g. PET).
Regarding claim 11 Rakibuddin discloses an electrochromic device (title e.g. figure 12b), which comprises a light transmission variable structure (abstract “reversible transmittance change”) interposed between a first base layer and a second base layer (e.g. Ag NW/PET layers on top and bottom), wherein the light transmission variable structure comprises a first chromic layer (e.g. WO3 or NiO layers) capable of adjusting coloration and decoloration according to the application of electric power (axiomatic for electrochromics, further see paragraph spanning pages 8637-38), and when the electrochromic device, based on a specimen having a size of 300 mm in length and 200 mm in width, is subjected to a repeated bending test in which the specimen is bent such that the distance between both ends in the longitudinal direction is 75 mm and then unbent to the original state, the first change (TT_B30) in transmittance as defined in the following Equation (i) is within 1.5%:  TT_B30(%) = |TT_B30-TT_0| (inherent given structure, materials used and intended use in flexible opto-electronic devices and smart windows).
Regarding claim 12 Rakibuddin discloses the electrochromic device of claim 11, as set forth above.  Rakibuddin further discloses wherein when the electrochromic device is subjected to the repeated bending test, the second change (TT_B30_d) in transmittance as defined in the following Equation (ii) is within 3%: TT_B30_d(%)=||TT_B30-TT_B30’|-|TT_0-TT_0’|| (inherent given structure, materials used and intended use in flexible opto-electronic devices and smart windows).
Regarding claim 13 Rakibuddin discloses the electrochromic device of claim 11, as set forth above.  Rakibuddin further discloses wherein when the electrochromic device is subjected to the repeated bending test, the third change (TT_B50) in transmittance as defined in the following Equation (iii) is within 3%: TT_B50(%) = |TT_B50-TT_0| (inherent given structure, materials used and intended use in flexible opto-electronic devices and smart windows).
Regarding claim 14 Rakibuddin discloses the electrochromic device of claim 11, as set forth above.  Rakibuddin further discloses wherein when the electrochromic device, based on a specimen having a size of 300 mm in length and 200 mm in width, is subjected to a retention test in which the specimen is bent such that the distance between both ends in the longitudinal direction is 75 mm and maintained for a certain period of time, the fourth change (TT_100H) in transmittance as defined in the following Equation (iv) is within 3%: TT_100H (%)=|TT_100H-TT_0| (inherent given structure, materials used and intended use in flexible opto-electronic devices and smart windows).
Regarding claim 15 Rakibuddin discloses the electrochromic device of claim 14, as set forth above.  Rakibuddin further discloses wherein when the electrochromic device is subjected to the repeated bending test after the retention test has been carried out, the fifth change (TT_100H_B30) in transmittance as defined in the following Equation (v) is within 3%: TT_100H_B30(%) = |TT_100H_B30-TT_0| (inherent given structure, materials used and intended use in flexible opto-electronic devices and smart windows).
Regarding claim 16 Rakibuddin discloses the electrochromic device of claim 11, as set forth above.  Rakibuddin further discloses wherein when the electrochromic device is subjected to the repeated bending test and to a memory test in which electric power is applied to make the maximumly decolored state, the electric power is cut off, and it is maintained for a certain period of time, the sixth change (TT_B30_M12H) in transmittance as defined in the following Equation (vi) is within 3%: TT_B30_M12H(%)=|TT_B30_M12H -TT_0| (inherent given structure, materials used and intended use in flexible opto-electronic devices and smart windows).

Insofar as they are understood claims 1-4, 7-8 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. “Large-area flexible monolithic ITO/WO3/Nb2O5/NiVO/ITO electrochromic devices prepared by using magnetron sputter deposition” Optical Materials, Vol. 55, pp 83–89, 2016.
Regarding claim 1 Tang discloses an electrochromic device (title e.g. figure 2), which comprises a light transmission variable structure interposed between a first base layer (e.g. PET substrate) and a second base layer (section 2.1 discloses the completed device seen in figure 2 is laminated), wherein the light transmission variable structure comprises a first chromic layer (e.g. WO3) and a second chromic layer (e.g. NiVO), and the value of TTd24 as defined in the following Equation (1) is 3% or less: TTd24(%) = |TTd24 -TTd0| (inherent given structure, materials used, intended use and testing seen in figure 3).
Regarding claim 2 Tang discloses the electrochromic device of claim 1, as set forth above.  Tang further discloses wherein the value of TTc24 as defined in the following Equation (2) is 2% or less: TTc24(%) = |TTc24- TTc0|  (inherent given structure, materials used, intended use and testing seen in figure 3).
Regarding claim 3 Tang discloses the electrochromic device of claim 1, as set forth above.  Tang further discloses wherein the value of TTRdc as defined in the following Equation (3) is 90% or more: TTRdc(%)=(TTdc24/TTdc0)x100  (inherent given structure, materials used, intended use and testing seen in figure 3).
Regarding claim 4 Tang discloses the electrochromic device of claim 1, as set forth above.  Tang further discloses wherein which has no cracks when it is deformed to have a radius of curvature of 70R (page 88 second column line 9-10 “The critical bending radius of curvature of the ECD was thus determined to be 7.5 cm”).
Regarding claim 7 Tang discloses the electrochromic device of claim 1, as set forth above.  Tang further discloses wherein the first chromic layer comprises a reducing chromic material (e.g. WO3), the second chromic layer comprises an oxidizing chromic material (e.g. NiVO), and the first chromic layer and the second chromic layer are each formed by a wet coating method (no patentable weight given2).
Regarding claim 8 Tang discloses the electrochromic device of claim 1, as set forth above.  Tang further discloses wherein the first chromic layer (e.g. WO3) has a thickness of 100 nm to 1,000 nm (page 84 Table 1 discloses layer thickness of 355 nm), and the second chromic layer (e.g. NiVO) has a thickness of 100 nm to 1,000 nm (page 84 Table 1 discloses layer thickness of 203 nm).  
Regarding claim 11 Tang discloses an electrochromic device (title e.g. figure 2), which comprises a light transmission variable structure interposed between a first base layer (e.g. PET substrate & ITO) and a second base layer (e.g. section 2.1 discloses the completed device seen in figure 2 is laminated), wherein the light transmission variable structure comprises a first chromic layer (e.g. WO3) capable of adjusting coloration and decoloration according to the application of electric power (axiomatic in electrochromics), and when the electrochromic device, based on a specimen having a size of 300 mm in length and 200 mm in width, is subjected to a repeated bending test in which the specimen is bent such that the distance between both ends in the longitudinal direction is 75 mm and then unbent to the original state, the first change (TT_B30) in transmittance as defined in the following Equation (i) is within 1.5%:  TT_B30(%) = |TT_B30-TT_0| (inherent given structure, materials used, intended use and testing seen in figure 3).
Regarding claim 12 Tang discloses the electrochromic device of claim 11, as set forth above.  Tang further discloses wherein when the electrochromic device is subjected to the repeated bending test, the second change (TT_B30_d) in transmittance as defined in the following Equation (ii) is within 3%: TT_B30_d(%)=||TT_B30-TT_B30’|-|TT_0-TT_0’|| (inherent given structure, materials used, intended use and testing seen in figure 3).
Regarding claim 13 Tang discloses the electrochromic device of claim 11, as set forth above.  Tang further discloses wherein when the electrochromic device is subjected to the repeated bending test, the third change (TT_B50) in transmittance as defined in the following Equation (iii) is within 3%: TT_B50(%) = |TT_B50-TT_0| (inherent given structure, materials used, intended use and testing seen in figure 3).
Regarding claim 14 Tang discloses the electrochromic device of claim 11, as set forth above.  Tang further discloses wherein when the electrochromic device, based on a specimen having a size of 300 mm in length and 200 mm in width, is subjected to a retention test in which the specimen is bent such that the distance between both ends in the longitudinal direction is 75 mm and maintained for a certain period of time, the fourth change (TT_100H) in transmittance as defined in the following Equation (iv) is within 3%: TT_100H (%)=|TT_100H-TT_0| (inherent given structure, materials used, intended use and testing seen in figure 3).
Regarding claim 15 Tang discloses the electrochromic device of claim 14, as set forth above.  Tang further discloses wherein when the electrochromic device is subjected to the repeated bending test after the retention test has been carried out, the fifth change (TT_100H_B30) in transmittance as defined in the following Equation (v) is within 3%: TT_100H_B30(%) = |TT_100H_B30-TT_0| (inherent given structure, materials used, intended use and testing seen in figure 3).
Regarding claim 16 Tang discloses the electrochromic device of claim 11, as set forth above.  Tang further discloses wherein when the electrochromic device is subjected to the repeated bending test and to a memory test in which electric power is applied to make the maximumly decolored state, the electric power is cut off, and it is maintained for a certain period of time, the sixth change (TT_B30_M12H) in transmittance as defined in the following Equation (vi) is within 3%: TT_B30_M12H(%)=|TT_B30_M12H -TT_0| (inherent given structure, materials used, intended use and testing seen in figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Insofar as they are understood claims 5-6, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rakibuddin et al. “Sol-gel fabrication of NiO and NiO/WO3 based electrochromic device on ITO and flexible substrate” Ceramics International, Vol. 46, pp 8631–8639, 2020 in view of Tieke et al. US Patent Application Publication 2011/0006272.
Regarding claim 5 Rakibuddin discloses the electrochromic device of claim 1, as set forth above.  Rakibuddin further discloses wherein the first chromic layer comprises a reducing chromic material (e.g. WO3).
Rakibuddin does not disclose the first chromic layer also comprises a polymer resin.
Tieke teaches an electrochromic film material (title) on base layer (paragraph [0002] “substrate”) that can be polymer substrate (paragraph [0027]); and further teaches the electrochromic film material also comprises a polymer resin (inter alia paragraph [0020] “supramolecular self-assembly process for the preparation of ultrathin electrochromic films comprising inorganic metal ions in a coordination polymer matrix”) for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range (inter alia paragraph [0019]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Rakibuddin to have the first chromic layer also comprises a polymer resin as taught by Tieke for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range.
Regarding claim 6 the combination of Rakibuddin as modified by Tieke discloses the electrochromic device of claim 5, as set forth above.  Rakibuddin and Tieke do not disclose or teach wherein the first chromic layer comprises 2 to 12 parts by weight of the polymer resin relative to 100 parts by weight of the reducing chromic material.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Rakibuddin as modified by Tieke has a flexible electrochromic device with an electrochromic layer including a reducing chromic material and polymer resin, fulfilling the general conditions of the claim.  One would be motivated to achieve a particular ratio of reducing chromic material and polymer resin for the purpose of having sufficient color/transparency change, flexibility and durability.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic device as disclosed by the combination of Rakibuddin as modified by Tieke to have the first chromic layer comprises 2 to 12 parts by weight of the polymer resin relative to 100 parts by weight of the reducing chromic material to achieve sufficient color/transparency change, flexibility and durability and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 8 Rakibuddin discloses the electrochromic device of claim 1, as set forth above.  Rakibuddin further discloses wherein the first chromic (e.g. WO3) layer has a thickness of 100 nm to 1,000 nm (section 2.3 “For the WO3 film, the thickness was around 0.3 m”).
Rakibuddin does not disclose the second chromic layer has a thickness of 100 nm to 1,000 nm.
Tieke further teaches the electrochromic film can be applied with good thickness control in the nanometer range (abstract) and give examples of electrochromic film layers with thicknesses of 110 and 228 nm (paragraphs [0134 & 0140]) for the purpose of achieving a desired thickness (inter alia abstract).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic device as disclosed by Rakibuddin to have the second chromic layer has a thickness of 100 nm to 1,000 nm as taught by Tieke for the purpose of achieving a desired thickness and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 18 Rakibuddin discloses the electrochromic device of claim 11, as set forth above.  Rakibuddin further discloses wherein the first base layer and the second base layer each comprise one or more selected from the group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), polyimide (PI), polycyclohexylenedimethylene terephthalate (PCT), polyethersulfone (PES), nylon, polymethyl methacrylate (PMMA), and cycloolefin polymer (COP) (e.g. PET), the reducing chromic material (e.g. WO3) is one or more selected from the group consisting of titanium oxide, vanadium oxide, niobium oxide, chromium oxide, manganese oxide, iron oxide, cobalt oxide, nickel oxide, rhodium oxide, tantalum oxide, iridium oxide, tungsten oxide, and viologen  (e.g. WO3).
Rakibuddin does not disclose the first chromic layer also comprises a polymer resin, the first chromic layer comprises 100 parts by weight of the reducing chromic material and 3 parts by weight to 7 parts by weight of the polymer resin, and the polymer resin is one or more selected from the group consisting of silicone-based resins, acrylic-based resins, phenolic-based resins, polyurethane-based resins, polyimide-based resins, and ethylene vinyl acetate-based resins.
Tieke teaches an electrochromic film material (title) on base layer (paragraph [0002] “substrate”) that can be polymer substrate (paragraph [0027]); and further teaches the electrochromic film material also comprises a polymer resin (inter alia paragraph [0020] “supramolecular self-assembly process for the preparation of ultrathin electrochromic films comprising inorganic metal ions in a coordination polymer matrix”) and the polymer resin is one or more selected from the group consisting of silicone-based resins, acrylic-based resins, phenolic-based resins, polyurethane-based resins, polyimide-based resins, and ethylene vinyl acetate-based resins (paragraph [0070]) for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range (inter alia paragraph [0019]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Rakibuddin to have the first chromic layer also comprises a polymer resin that is one or more selected from the group consisting of silicone-based resins, acrylic-based resins, phenolic-based resins, polyurethane-based resins, polyimide-based resins, and ethylene vinyl acetate-based resinsas taught by Tieke for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range.
Tieke does not teach the first chromic layer comprises 100 parts by weight of the reducing chromic material and 3 parts by weight to 7 parts by weight of the polymer resin.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Rakibuddin as modified by Tieke has a flexible electrochromic device with an electrochromic layer including a reducing chromic material and polymer resin, fulfilling the general conditions of the claim.  One would be motivated to achieve a particular ratio of reducing chromic material and polymer resin for the purpose of having sufficient color/transparency change, flexibility and durability.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic device as disclosed by the combination of Rakibuddin as modified by Tieke to have the first chromic layer comprises 100 parts by weight of the reducing chromic material and 3 parts by weight to 7 parts by weight of the polymer resin to achieve sufficient color/transparency change, flexibility and durability and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 19 Rakibuddin discloses the electrochromic device of claim 11, as set forth above.  Rakibuddin further discloses wherein the light transmission variable structure further comprises: a first electrode layer (e.g. PEDOT:PSS) under the first chromic layer (e.g. WO3); an electrolyte layer (e.g. Electrolyte) on the first chromic layer; a second chromic layer (e.g. NiO) on the electrolyte layer; and a second electrode layer (e.g. PEDOT:PSS) on the second chromic layer, and wherein the first chromic layer comprises a reducing chromic material (e.g. WO3), and the second chromic layer comprises an oxidizing chromic material (e.g. NiO).
Rakibuddin does not disclose the first and second chromic layer also comprises a polymer resin.
Tieke teaches an electrochromic film material (title) on base layer (paragraph [0002] “substrate”) that can be polymer substrate (paragraph [0027]); and further teaches the electrochromic film material also comprises a polymer resin (inter alia paragraph [0020] “supramolecular self-assembly process for the preparation of ultrathin electrochromic films comprising inorganic metal ions in a coordination polymer matrix”) for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range (inter alia paragraph [0019]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Rakibuddin to have the first chromic layer also comprises a polymer resin as taught by Tieke for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range.

Insofar as they are understood claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rakibuddin et al. “Sol-gel fabrication of NiO and NiO/WO3 based electrochromic device on ITO and flexible substrate” Ceramics International, Vol. 46, pp 8631–8639, 2020.
Regarding claim 10 Rakibuddin discloses the electrochromic device of claim 1, as set forth above.  Rakibuddin does not disclose wherein the first base layer has a thickness of 10 m to 300 m, and the second base layer has a thickness of 10 m to 300 m.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Rakibuddin discloses a flexible electrochromic device including a first and second base layer, fulfilling the general conditions of the claim.  One would be motivated to have the first and second base layer in a particular thickness range for the purpose of having sufficient mechanical properties, e.g. thick enough to act as a substrate and thin enough to easily bend without creasing.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic device as disclosed Rakibuddin to have the first base layer has a thickness of 10 m to 300 m, and the second base layer has a thickness of 10 m to 300 m to have sufficient mechanical properties, e.g. thick enough to act as a substrate and thin enough to easily bend without creasing and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 17 Rakibuddin discloses the electrochromic device of claim 1, as set forth above.  Rakibuddin further discloses wherein the first base layer and the second base layer are each a polymer film (e.g. PET), and the first chromic layer has a thickness of 300 nm to 600 nm (e.g. section 2.3 notes a WO3 thickness of 0.3 m).
Rakibuddin does not disclose the electrochromic device has a thickness of 20 m to 1,000 m.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Rakibuddin discloses a flexible electrochromic device including a first and second base layer and first chromic layer, fulfilling the general conditions of the claim.  One would be motivated to have the electrochromic device in a particular thickness range for the purpose of having sufficient mechanical properties, e.g. thick enough to act as a substrate and thin enough to easily bend without creasing, and to have a chromic layer thick enough to achieve sufficient coloring/transparency effects.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic device as disclosed Rakibuddin to have the electrochromic device has a thickness of 20 m to 1,000 m to have sufficient mechanical properties, e.g. thick enough to act as a substrate and thin enough to easily bend without creasing, and to have a chromic layer thick enough to achieve sufficient coloring/transparency effects and since discovering the optimum or workable ranges involves only routine skill in the art.

Insofar as they are understood claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. “Large-area flexible monolithic ITO/WO3/Nb2O5/NiVO/ITO electrochromic devices prepared by using magnetron sputter deposition” Optical Materials, Vol. 55, pp 83–89, 2016 in view of Tieke et al. US Patent Application Publication 2011/0006272.
Regarding claim 5 Tang discloses the electrochromic device of claim 1, as set forth above.  Tang further discloses wherein the first chromic layer comprises a reducing chromic material (e.g. WO3).
Tang does not disclose the first chromic layer also comprises a polymer resin.
Tieke teaches an electrochromic film material (title) on base layer (paragraph [0002] “substrate”) that can be polymer substrate (paragraph [0027]); and further teaches the electrochromic film material also comprises a polymer resin (inter alia paragraph [0020] “supramolecular self-assembly process for the preparation of ultrathin electrochromic films comprising inorganic metal ions in a coordination polymer matrix”) for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range (inter alia paragraph [0019]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Tang to have the first chromic layer also comprises a polymer resin as taught by Tieke for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range.
Regarding claim 6 the combination of Tang as modified by Tieke discloses the electrochromic device of claim 5, as set forth above.  Tang and Tieke do not disclose or teach wherein the first chromic layer comprises 2 to 12 parts by weight of the polymer resin relative to 100 parts by weight of the reducing chromic material.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Tang as modified by Tieke has a flexible electrochromic device with an electrochromic layer including a reducing chromic material and polymer resin, fulfilling the general conditions of the claim.  One would be motivated to achieve a particular ratio of reducing chromic material and polymer resin for the purpose of having sufficient color/transparency change, flexibility and durability.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic device as disclosed by the combination of Tang as modified by Tieke to have the first chromic layer comprises 2 to 12 parts by weight of the polymer resin relative to 100 parts by weight of the reducing chromic material to achieve sufficient color/transparency change, flexibility and durability and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 18 Tang discloses the electrochromic device of claim 11, as set forth above.  Tang further discloses wherein the first base layer comprises one or more selected from the group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), polyimide (PI), polycyclohexylenedimethylene terephthalate (PCT), polyethersulfone (PES), nylon, polymethyl methacrylate (PMMA), and cycloolefin polymer (COP) (e.g. PET), the first chromic layer comprises 100 parts by weight of a reducing chromic material (e.g. WO3), the reducing chromic material is one or more selected from the group consisting of titanium oxide, vanadium oxide, niobium oxide, chromium oxide, manganese oxide, iron oxide, cobalt oxide, nickel oxide, rhodium oxide, tantalum oxide, iridium oxide, tungsten oxide, and viologen  (e.g. WO3).
Tang does not disclose the first chromic layer also comprises a polymer resin, the first chromic layer comprises 100 parts by weight of the reducing chromic material and 3 parts by weight to 7 parts by weight of the polymer resin, and the polymer resin is one or more selected from the group consisting of silicone-based resins, acrylic-based resins, phenolic-based resins, polyurethane-based resins, polyimide-based resins, and ethylene vinyl acetate-based resins.
Tieke teaches an electrochromic film material (title) on base layer (paragraph [0002] “substrate”) that can be polymer substrate (paragraph [0027]); and further teaches the electrochromic film material also comprises a polymer resin (inter alia paragraph [0020] “supramolecular self-assembly process for the preparation of ultrathin electrochromic films comprising inorganic metal ions in a coordination polymer matrix”) and the polymer resin is one or more selected from the group consisting of silicone-based resins, acrylic-based resins, phenolic-based resins, polyurethane-based resins, polyimide-based resins, and ethylene vinyl acetate-based resins (paragraph [0070]) for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range (inter alia paragraph [0019]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Tang to have the first chromic layer also comprises a polymer resin that is one or more selected from the group consisting of silicone-based resins, acrylic-based resins, phenolic-based resins, polyurethane-based resins, polyimide-based resins, and ethylene vinyl acetate-based resins as taught by Tieke for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range.
Tieke does not teach the first chromic layer comprises 100 parts by weight of the reducing chromic material and 3 parts by weight to 7 parts by weight of the polymer resin.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Tang as modified by Tieke has a flexible electrochromic device with an electrochromic layer including a reducing chromic material and polymer resin, fulfilling the general conditions of the claim.  One would be motivated to achieve a particular ratio of reducing chromic material and polymer resin for the purpose of having sufficient color/transparency change, flexibility and durability.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic device as disclosed by the combination of Tang as modified by Tieke to have the first chromic layer comprises 100 parts by weight of the reducing chromic material and 3 parts by weight to 7 parts by weight of the polymer resin to achieve sufficient color/transparency change, flexibility and durability and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 19 Tang discloses the electrochromic device of claim 11, as set forth above.  Tang further discloses wherein the light transmission variable structure further comprises: a first electrode layer (e.g. lower ITO) under the first chromic layer (e.g. WO3); an electrolyte layer (e.g. Nb2O5) on the first chromic layer; a second chromic layer (e.g. NiVO) on the electrolyte layer; and a second electrode layer (e.g. upper ITO) on the second chromic layer, and wherein the first chromic layer comprises a reducing chromic material (e.g. WO3), and the second chromic layer comprises an oxidizing chromic material and a polymer resin (e.g. NiVO).
Tang does not disclose the first and second chromic layer also comprises a polymer resin.
Tieke teaches an electrochromic film material (title) on base layer (paragraph [0002] “substrate”) that can be polymer substrate (paragraph [0027]); and further teaches the electrochromic film material also comprises a polymer resin (inter alia paragraph [0020] “supramolecular self-assembly process for the preparation of ultrathin electrochromic films comprising inorganic metal ions in a coordination polymer matrix”) for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range (inter alia paragraph [0019]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Tang to have the first chromic layer also comprises a polymer resin as taught by Tieke for the purpose of having highly active and durable electrochromic films are prepared with thickness control in the nanometer range.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. “Large-area flexible monolithic ITO/WO3/Nb2O5/NiVO/ITO electrochromic devices prepared by using magnetron sputter deposition” Optical Materials, Vol. 55, pp 83–89, 2016 in view of BreezeMaxWeb “What is Laminating Film Made Out of?” https://lamin-8.ca/what-is-laminating-film-made-out-of/, 2017.
Regarding claim 9 Tang discloses the electrochromic device of claim 1, as set forth above.  Tang further discloses wherein the first base layer comprises one or more selected from the group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), polyimide (PI), polycyclohexylenedimethylene terephthalate (PCT), polyethersulfone (PES), nylon, polymethyl methacrylate (PMMA), and cycloolefin polymer (COP) (e.g. PET substrate).
Tang is silent on the material used for the laminate.  Specifically, Tang does not disclose the second base layer comprises one or more selected from the group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), polyimide (PI), polycyclohexylenedimethylene terephthalate (PCT), polyethersulfone (PES), nylon, polymethyl methacrylate (PMMA), and cycloolefin polymer (COP).
BreezeMaxWeb teaches that laminate materials usually use PET (line 7) for the purpose of having a hard outer layer (line 7) that is thin and easily formed (line 13).  This would be combining prior art elements according to known methods to yield predictable results, and given the teaching in the BreezeMaxWeb would have suggested a specific laminate material that would have led one of ordinary skill to use a specific material in the device of Tang combining prior art reference teachings to arrive at the claimed invention, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the laminate material in the electrochromic device as disclosed by Tang to comprise PET as taught by BreezeMaxWeb for the purpose of having a hard outer layer that is thin and easily formed.

Insofar as they are understood claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. “Large-area flexible monolithic ITO/WO3/Nb2O5/NiVO/ITO electrochromic devices prepared by using magnetron sputter deposition” Optical Materials, Vol. 55, pp 83–89, 2016 as evidenced by Stallings “Laminated Printing: Choosing a Laminate Thickness to Fit Your Project” https://www.formaxprinting.com/blog/2014/06/laminated-printing-choosing-a-laminate-thickness-to-fit-your-project/, 2014.
Regarding claim 10 Tang discloses the electrochromic device of claim 1, as set forth above.  Tang further discloses the second base layer (e.g. laminate) has a thickness of 10 m to 300 m (inherent since laminates have a thickness range of 1.5 mils to 10 mils, i.e. 38.1 m to 254 m as evidenced by Stallings)
Tang does not disclose wherein the first base layer has a thickness of 10 m to 300 m.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Tang discloses a flexible electrochromic device including a first and second base layer, fulfilling the general conditions of the claim.  One would be motivated to have the first base layer in a particular thickness range for the purpose of having sufficient mechanical properties, e.g. thick enough to act as a substrate and thin enough to easily bend without creasing.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic device as disclosed Tang to have the first base layer has a thickness of 10 m to 300 m to have sufficient mechanical properties, e.g. thick enough to act as a substrate and thin enough to easily bend without creasing and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 17 Tang discloses the electrochromic device of claim 1, as set forth above.  Tang further discloses wherein the first base layer and the second base layer are each a polymer film (e.g. PET & laminate), the first chromic layer (e.g. WO3) has a thickness of 300 nm to 600 nm (page 84 Table 1 discloses layer thickness of 355 nm).
Tang does not disclose the electrochromic device has a thickness of 20 m to 1,000 m.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Tang discloses a flexible electrochromic device including a first and second base layer and first chromic layer, fulfilling the general conditions of the claim.  One would be motivated to have the electrochromic device in a particular thickness range for the purpose of having sufficient mechanical properties, e.g. thick enough to act as a substrate and thin enough to easily bend without creasing, and to have a chromic layer thick enough to achieve sufficient coloring/transparency effects.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the electrochromic device as disclosed Tang to have the electrochromic device has a thickness of 20 m to 1,000 m to have sufficient mechanical properties, e.g. thick enough to act as a substrate and thin enough to easily bend without creasing, and to have a chromic layer thick enough to achieve sufficient coloring/transparency effects and since discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. “Polyaniline films with modified nanostructure for bifunctional flexible multicolor electrochromic and supercapacitor applications” Chemical Engineering Journal, Vol. 345 pp 290–2, 2018, in regards to a similar device.
Mecerreyes et al. “A simplified all-polymer flexible electrochromic device” Electrochimica Acta, Vol. 49, pp 3555–3559, 2004, in regards to a similar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                November 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding “the first chromic layer and the second chromic layer are each formed by a wet coating method” are process steps in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
        2 Ibid. In re Stephens & In re Thorpe.